Citation Nr: 1212220	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under the provisions of 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Walter E. Suttle, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1955 to June 1959 and from September 1959 to June 1977.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  By that rating action, the RO denied the appellant's claim for service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance under the provisions of 38 U.S.C. Chapter 35. 

In November 2011, the Appellant provided testimony in support of her appeal at a hearing conducted at the above-cited RO before the undersigned.  A copy of the hearing transcript is associated with the claims folder.  After the November 2011 hearing, the appellant, through her attorney, submitted additional treatise evidence in support of her appeal without a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is necessary and will be discussed in the remand section below.  38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on her part.



REMAND

The Board finds that it must remand the claims on appeal for additional procedural and substantive development.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described in the directives outlined in the indented paragraphs below. 

The appellant claims entitlement to service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C. Chapter 35.  She claims that medications prescribed for the Veteran's service-connected hypertension and tinnitus caused him to develop PTSD, which, in turn, caused his fatal suicide.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Appellant in August 2007).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) . 

(i) Procedural development

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In a June 2007 letter to the appellant, the RO advised her of the evidence and information required to substantiate her DIC claim based on a previously service-connected condition.  The letter, however, did not advise her of the conditions that the Veteran was service-connected for at the time of his death (i.e., hypertension (evaluated as 10 percent disabling), and left inguinal hernia, bilateral hearing loss and tinnitus, each evaluated as noncompensably disabling) or how to prevail on her DIC claim based on a condition not yet service connected.  Id.  Thus, on remand, the RO should provide the appellant with notice that fully complies with Hupp.

The appellant has also filed a claim of entitlement to DEA under the provisions of 38 U.S.C. Chapter 35.  DEA allowance under Chapter 35, Title 38, United States Code may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements. Basic eligibility exists if the veteran:  (1) was discharged from service under conditions other than dishonorable or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or (if a serviceperson) (5) is on active duty as a member of the Armed Forces and now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807. 

Because the outcome of the appellant's claim for Chapter 35 benefits is dependent on the outcome of the claim for service connection for the cause of the Veteran's death, the claims are "inextricably intertwined."  Thus, the Board's determination as to the Chapter 35 claim must be deferred on remand pending the development on the cause of death claim requested below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also notes that the appellant was not provided with notice of what evidence she needed to submit to substantiate her claim of entitlement to DEA under the provisions of 38 U.S.C. Chapter 35.  Therefore, on remand, she should be provided with such notice. 

In addition, and as noted in the Introduction, after the November 2011 hearing before the undersigned, the appellant, through her attorney, submitted additional evidence in support of her appeal without a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304.

(ii) Substantive Development

In regards to her claim for service connection for the cause of the Veteran's death, the appellant contends that medications prescribed for his service-connected hypertension and tinnitus caused him to develop PTSD, which, in turn, caused his fatal suicide.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the appellant in August 2007).  

The Veteran died in October 1989 at the age of 51.  The immediate cause of death was listed as suicide due to a self-inflicted gunshot wound to the chest.  At the time of his death, the Veteran was service connected for the following disabilities:  (i) hypertension, evaluated as 10 percent disabling; (ii) left inguinal hernia, evaluated as noncompensable disabling; (iii) bilateral hearing loss, evaluated as noncompensably disabling; and, (iv) tinnitus, evaluated as noncompensably disabling.  

The Veteran's service treatment records (STRs) include, but are not limited to, a February 1966 record reflecting that he reported having been nervous for the previous four (4) months without any precipitating stimulus.  The examiner entered an impression, in part, of tension state.  The remainder of the Veteran's STRs are devoid of any further psychiatric complaints or pathology.  An August 1976 retirement examination report reflects that the Veteran was found to have been psychiatrically "normal."  In the Notes section of the report, the examiner noted that the Veteran had had hypertension for the previous 12 years that was fairly controlled and that he was followed by Internal Medicine.  It was noted that the Veteran's hypertension was controlled with medication.  On an accompanying Report of Medical History, the Veteran described his health as "Good."  He indicated that he had been prescribed blood pressure medication.  The Veteran denied having had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

Post-service VA treatment records, dating from September 1977 to February 1989, reflect that had been prescribed medication for his service-connected hypertension and tinnitus.  (See VA treatment reports, dated in March 1978 and February 1989, respectively).  

Thus, as there is evidence that the Veteran was nervous during service and that he had been prescribed medications for his service-connected hypertension and tinnitus during and after military service, the Board finds that, a remand is necessary for a VA opinion to determine whether the Veteran's service-connected disabilities, or more specifically medications prescribed therefor, might have been a contributory cause of his fatal suicide.  38 C.F.R. § 3.159(c)(4)(i) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with notice that fully complies with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In particular the appellant should be provided with a: (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 
At the time of his death, the Veteran was service-connected for hypertension, evaluated as 10 percent disabling, and left inguinal hernia, bilateral hearing loss and tinnitus, each evaluated as noncompensably disabling.  The appellant should be provided with notice that explains the evidence and information required to substantiate a DIC claim based on these disabilities, as well as a claim not yet service-connected. 
   
2.  The appellant should be provided with a notice letter that explains how to substantiate her claim for entitlement to Dependents' Educational Assistance under the provisions of 38 U.S.C. Chapter 35.
3.  The Veteran's claims file should be forwarded to an appropriate VA medical examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, and to comment as to whether it was at least as likely as not that one of the Veteran's service-connected disabilities (hypertension, left inguinal hernia, bilateral hearing loss, and tinnitus) was a principal or contributory cause of his death.  The Board is particularly interested in ascertaining the relationship, if any, between medications prescribed for his service-connected hypertension and tinnitus and his suicide due to a fatal gunshot wound to the chest.  The examiner is directed to answer the following questions:

(i) Is it at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's fatal suicide due to a gunshot wound to the chest was the result of (or a consequence of) an incident of service origin? 

In answering this question, the reviewer is requested to comment on the Veteran's service treatment records reflecting that he had complained of being nervous in February 1966.  An impression of tension state was recorded.  The Veteran was evaluated as being psychiatrically normal at an August 1976 retirement examination.

(ii) Is it at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's fatal suicide due to a gunshot wound to the chest was the result of (or as a consequence of) a service-connected disability or medications prescribed for his hypertension and/or tinnitus? 

The reviewer should provide a complete explanation for his/her opinions.

If the examiner cannot provide the requested opinions without resorting to speculation, he/she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence added to the claims file since the most recent supplemental statement of the case (SSOC).  The claims on appeal are considered inextricably intertwined and should be adjudicated accordingly.  If any benefit sought is not granted, the appellant and her attorney should be furnished a SSOC that addresses all the evidence received after issuance of the August 2010 SSOC.  They should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

